Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to amendment filed on April 13, 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imai (US 2012/0217650), in view of Thies (US 2010/0065949), Chauhan (US 8,193,093), and Huang (US 20100052136). 
Regarding claim 1, Imai, figure 4, discloses a microchip unit comprising: a first microchip (100) including holes or sockets (Imai discloses a nodule instead of hole, see explanation below), wherein said holes or sockets (instead holes) are spaced away from an edge of the first microchip (see figure, the nodules are close to the center);  and a second microchip (10), including nodules (Imai discloses hole instead of the nodule, see explanation below) extending from an edge of the second microchip (see figure, the hole is almost on the edge), wherein the nodules are received in the holes or sockets (see figure). 
Imai does not disclose the first microchip including a holes or sockets in a face of the first microchip, wherein said holes or sockets are spaced away from an edge of the first microchip; and the second microchip including nodules extending from an edge of the second microchip; wherein the nodules of the second microchip are received in the holes or sockets in face of the first microchip.  
Thies, figure 1, discloses a structure with a first chip (2) with a hole, and a second chip (13) with nodules. Thies further discloses solder (22) in the hole.
Huang, figure 15, discloses a structure with a first chip (31, bottom one) with a hole and a second chip (31, the top one) with a nodule.
Chauhan, figure 2A, discloses a structure with a first chip (204, bottom one) with a hole and a second chip (202, the top one) with a nodule. Chauhan further discloses a solder coating (230) on the nodule.

Therefore, it would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to provide the microchip unit of the Imai with the first microchip including holes or sockets in a face of the first microchip, wherein said holes or sockets are spaced away from an edge of the first microchip; and the second microchip including nodules extending from an edge of the second microchip; wherein the nodules of the second microchip are received in the holes or sockets in face of the first microchip, as taught by Thies, Chauhan, and Huang in order to have necessary interconnection.
Additionally, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

Regarding claim 2, the modified unit of Imai further discloses wherein the holes or sockets along a top face of the first microchip are coated in solder (obvious as disclosed by Thies and Chauhan).

Regarding claim 3, the modified unit of Imai further discloses wherein the first and second microchips are joined by solder between the nodules of the second microchip received in the holes or sockets in the face of the first microchip (obvious as explained and applied to claim 2 above).

Response to Arguments
Applicant’s arguments with respect to claim(s) s have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jeong (US 7,119,425), figure 8, discloses a structure with a first microchip (100-1) with a hole, and a second microchip (100-2) with nodule (protrusion 212).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISHWARBHAI B PATEL/           Primary Examiner, Art Unit 2847
                                                                                                                                                                                             IBP / July 14, 2022